DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Frank R. Occhiuti on 02/04/2022.

The application has been amended as follows: 
                                                   In The claims
3.	Cancel the withdrawn claims 6-14 from the application.
	In claim 1, lines 5-11, replace “a horizontal mold movement part comprising an X axis movement part and a Y axis movement part, wherein, when the molten effluent is discharged, the horizontal mold movement part  is configured to shift the mold in a horizontal positionalal direction  such that a position onto which the molten effluent drops varies; a mold supporting part, which supports the molten solidified body mold from the lower part; and” with --a horizontal mold movement part for providing the mold with horizontal movement within a certain range, the horizontal mold movement part 
	In claim 1, line 17-18; replace “a lower height of a previously-discharged molten effluent” with --a height lower than a height of a previously-discharged molten effluent--.
	In claim 5, lines 3-4; replace “the height of the molten effluent of the melting furnace becomes uniform.” with -- a height of the molten effluent from the melting furnace becomes uniform.--.
	In claim 16, lines 1-3; replace “The mold supporting device of claim 1, wherein the mold supporting device is configured to measure a height of the previously discharged molten effluent to inform the adjustment of the mold.” with -- The mold supporting device of claim 5, wherein the mold supporting device is configured to measure the height of the previously-discharged molten effluent to control the movement of the horizontal mold movement part.--.
	
Allowable Subject Matter
4.	Claims 1, 4, 5 and 15-19 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: Tetsuo 
 a vertical mold movement part comprising a Z axis movement part (11, Ruckstuhl, figure 1; and 40, Tetsuo, figure 1) in the same manner as set forth in claim 1. 
However these prior art either considered individually or as combined differs 
from claim 1 by failing to teach and/or adequately suggest: a horizontal mold movement part that comprises an X axis movement part and a Y axis movement part that are moved in combination so that a position of the molten solidified body mold is altered freely within a predetermined range on a horizontal plane; and to shift the mold in a horizontal positional direction such that a position onto which the molten effluent drops varies, and other claimed features. Thereby preventing the formation of a non-uniform molten solidified body in the mold at a specific position caused by the high viscosity of the molten effluent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is 
(571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number 
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be 
obtained from Patent Center. Unpublished application information in Patent Center is 
available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733